Citation Nr: 0835008	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Service connection for a skin disease, to include 
hydradentitis suppurativa.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for a skin disorder.  The RO 
issued a notice of the decision in May 2003, and the veteran 
timely filed a Notice of Disagreement (NOD) in June 2003.  
Subsequently, in April 2005 the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal that same month.

The veteran initially requested a Central Office hearing on 
this matter, but subsequently indicated in an August 2007 
correspondence that he did not wish to partake in a Board 
hearing.  The Board therefore deems the hearing request to 
have been withdrawn.  See 38 C.F.R. § 20.704(e).  

In October 2007 the Board noted that the RO had adjudicated 
the veteran's claim for service connection for a skin 
disease, to include hydradenitis suppurativa, on a de novo 
basis without regard to the law and regulations pertaining to 
the finality of unappealed RO decisions.  The Board 
recognized that the veteran had initially filed a claim for 
service connection for an unspecified skin disorder, which 
the RO denied in June 1970, based on the fact that his 
service medical records did not show treatment for a skin 
disorder, and that the separation examination was clinically 
normal regarding the skin.  It also observed that since that 
time, the veteran had received a diagnosis of hydradenitis 
suppurativa, a chronic skin disease, the diagnosis of which 
did not exist in the record at the time of the initial 1970 
denial.  Therefore, the Board concluded that because of this 
new diagnosis of a skin disease, the veteran's filing of his 
current, 2003 claim on appeal constituted a new claim rather 
than a petition to reopen the previously denied 1970 claim.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The Board then remanded the case for additional development, 
to include providing proper Veterans Claims Assistance Act 
(VCAA) notice, and obtaining an Addendum to a January 2005 VA 
examination report by Dr. B.  The RO provided a Supplemental 
Statement of the Case (SSOC) in May 2008.

The Board comments that the record raises the issue of 
whether the RO, in its June 1970 decision, committed clear 
and unmistakable error (CUE).  In that decision, which, as 
noted above, denied the veteran's service connection claim 
for a skin disorder, the RO determined that the veteran's 
service records did not reflect that he received treatment 
for any skin problem during service.  However, a review of 
the veteran's service medical records reveals that he did in 
fact receive treatment for various skin maladies, namely a 
pilonidal cyst and cellulitis of the foot, and that he had a 
penile lesion.  The Board thus refers the matter of CUE to 
the RO for further action.  The RO should clarify whether the 
veteran seeks to pursue such a CUE claim relating to the 1970 
decision, and if so, adjudicate the matter accordingly. 


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision, and of the information 
it failed to provide in a timely fashion, any presumed 
prejudice has been rebutted.

2.	The veteran was treated for acute skin lesions during 
service, which apparently resolved as his separation 
examination was negative for any pertinent abnormal 
objective findings; medical evidence dated in recent years 
shows that the only current skin disease is hydradentitis 
suppurativa, which was first shown many years post-
service; the only competent evidence that addresses the 
question of whether there is a nexus between hydradentitis 
suppurativa and service weighs against the contended 
causal relationship.


CONCLUSION OF LAW

A chronic skin disease, to include hydradentitis suppurativa, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2007 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim, and of the information it failed to provide in a 
timely fashion, any presumed prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The October 2007 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence or information 
in his possession, and it further apprised the veteran about 
how VA calculated disability ratings and assigns effective 
dates in accordance with Dingess.  The Board thus finds that 
the veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
May 2003 RO decision that is the subject of this appeal in 
its October 2007 letter.  Where such a timing error occurred, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  Specifically, the RO cured this defect by 
providing complete VCAA notice together with readjudication 
of the claim, as demonstrated by the May 2008 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       
    


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a January 2005 VA examination and February 2008 
Addendum VA medical opinion, which were thorough in nature 
and adequate for the purposes of deciding this claim.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Direct Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Chronicity & Continuity of Symptomatology
Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007); Cotant v. Principi, 17 Vet. App. 
116, 133 (2003); Savage, 10 Vet. App. at 495-96 (noting that 
§ 3.303(b) provides a "substitute way of showing in-service 
incurrence and medical nexus") (Emphasis in original); see 
38 C.F.R. § 3.303(b) ("Chronicity and continuity").  It 
provides that "[w]ith chronic disease shown as such in 
service . . . subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes."  38 C.F.R. § 3.303(b); accord Savage, supra, at 495 
(noting that a veteran may employ § 3.303(b) "when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumption 
period . . . and (2) that the veteran presently has the same 
condition").  This does not mean "that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date."  38 C.F.R. § 3.303(b).  
It does mean, however, that in order to demonstrate the 
existence of a chronic disease in service, the record must 
reflect "a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic.'"  38 C.F.R. § 3.303(b).  Further, "[w]hen the 
disease identity is established . . . there is no requirement 
of evidentiary showing of continuity."  38 C.F.R. § 
3.303(b).  

In addition, a showing of "[c]ontinuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim."  38 C.F.R. § 
3.303(b) (emphasis added).  That is, "[c]ontinuty of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was 'noted' during service; 
(2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology."  Barr, 21 Vet. App. at 307.  
The Court has also "emphasized that 'symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology,'"  Id., at 308 (quoting Savage 10 Vet. App. 
at 496), and that "[o]nce evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible."  Id.  In this regard, "the Board may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms," id. , at 311, but "the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity."  Savage, 10 Vet. App. at 496.  Additionally, 
"notwithstanding the veteran's showing of postservice 
symptomatology, the question of whether his [disorder] was 
related to his in-service [injury is] a question of etiology 
requiring medical expertise."  Id., at 308.    

c. Presumptive Service Connection
In addition, certain diseases associated with exposure to 
certain herbicide agents, including chloracne or other 
acneform disease consistent with chloracne, may be presumed 
to have been incurred during service if such disease first 
become manifest to a compensable degree within one year after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A 
veteran who service in Vietnam during the period between 
January 9, 1962 and May 7, 1975 will be presumed to have been 
exposed to an herbicide agent, unless affirmative evidence to 
the contrary exists.  38 C.F.R. § 3.307(a)(6)(iii).  

d. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
The veteran's October 1965 Report of Medical Examination for 
Pre-Induction contains a normal clinical assessment of the 
skin.  In his companion Report of Medical History the veteran 
conveyed that he was in good health, and did not report 
having any skin problems.  

A September 1966 Clinical Record, Consultation Sheet 
indicates that the veteran had a tender, pilonidal cyst on 
the left side of the superior end of the glutenal cleft.  The 
clinician noted that the veteran had no trouble with such 
cysts prior to June 1966.  An October 1966 Clinical Record 
Cover Sheet conveys that the veteran underwent surgery on 
outpatient status for a pilonidal cyst, with incision and 
drainage.  As reflected in a December 1966 service medical 
record, the veteran also had a penile lesion.   

In March 1967 the veteran had an infected sore on the left 
heel and a tender femoral lymph node.  Subsequent March 1967 
and April 1967 medical records disclose that the veteran 
received treatment for cellulitis of the left foot, 
additionally identified as a staph aureus organism.      

The veteran's August 1967 Report of Medical Examination for 
Separation discloses that he received a normal clinical 
assessment of the skin, with a notation that he had a scar on 
the right arm.  In his accompanying Report of Medical History 
the veteran conveyed that he was in excellent health, but 
that he had experienced a tumor, growth, cyst or cancer.  The 
veteran further explained that he had a pilonidal cyst, which 
was surgically removed in October 1966.  He noted that he had 
been diagnosed with cellulitis of the left foot, which had 
been treated and had healed.  The examiner, too, noted that 
the veteran's removed cyst had produced no current sequelae.   

In October 1969 the veteran entered the VA Medical Center in 
Long Beach, California for treatment for tuberculosis.  It 
was also noted that the veteran had dermatitis.  

In May 1970 the veteran submitted a claim for service 
connection for a skin condition.  He stated that he received 
treatment for a skin problem during service and thereafter in 
October 1969 and February 1970 at the VA hospital in Long 
Beach, California.  The veteran also stated that he used home 
remedies to treat his symptoms.  

A December 1970 VA Report of Medical Examination for 
Disability Evaluation notes that the veteran had a rash in 
the groins.  

A January 2002 VA medical note indicates that the veteran 
complained of having a groin rash and "boils," which had 
erupted during his military service.  After examining the 
veteran, the clinician offered a preliminary diagnosis of 
hydradenitis.  

August 2003 and September 2003 VA medical records confirm 
that the veteran had perineal hydradenitis and an inflamed 
epithelial inclusion cyst, and other September 2003, October 
2003 and February 2004 VA medical records convey that the 
veteran had undergone a hydradenitis excision in September 
2003 at the bilateral groin/perineal region.  

A March 2004 Internet article on hydradenitis suppurativa 
notes that it is a "chronic disease of the scent or apocrine 
glands which causes chronic scarring and pus formation of the 
axillae and groin areas.  It is similar to acne which is a 
disease of the sebaceous glands."  This disorder apparently 
caused lesions on the skin and associated scarring, and 
usually continued for years with periods of flare and 
remission.  Surgery could be required to drain infected 
areas.  This article further conveyed that "[f]or unknown 
reasons, people with hydradenitis develop plugging or 
clogging of their apocrine glands . . . [which] leads to 
bacterial infection which can produce pain and odor."    

In January 2005 the veteran underwent a VA skin examination 
by Dr. B., who would later author an Addendum to this report 
in February 2008.  The veteran indicated that he had a rash 
for the past 37 years since his active service in Vietnam, 
and that he had a pilonidal cyst as well as an abscess on the 
left heel while in service.  The veteran recounted how he had 
received an injection of penicillin, which had caused a rash 
throughout his entire body.  He conveyed that he was not 
formally treated for his skin disorder until 2002, but that 
prior to that, he self-treated this malady by draining boils 
himself.  The veteran had no long, ongoing treatment and he 
took no medications for this skin problem.  He also stated 
that the disease had been constant, with intermittent 
exacerbations and progression over multiple areas of the 
body, to include the axillae, inguinal region, perineal 
region and upper thigh.  

Currently, the veteran described having intermittent itching 
and then pain.  He had some active lesions in the axillary 
region and a sebaceous cyst.  The veteran also had scarring 
in the right groin, upper inner thigh, perirectal area, and 
the dorsum of the left heel over the Achilles tendon.  Based 
on these data, Dr. B. diagnosed the veteran with hydradenitis 
suppurativa, currently apparently well controlled with a 
moderate degree of functional impairment.  As for whether a 
specific relationship existed between the identified skin 
condition in military service and the current skin disorder, 
Dr. B. stated that he could not resolve this issue without 
resort to mere speculation.          

A February 2005 VA medical note indicates that the veteran 
had received a diagnosis of hydradenitis suppurativa in 1966.  

In his April 2005 statement, the veteran recalled how he 
awoke with a swollen left foot after crossing a river in 
Vietnam in 1966.  He went to sick bay at that time, and 
recalled that physicians had informed him that he required 
surgery to save his foot because he had an infection.  He 
received a shot of penicillin at this time, to which he had 
an allergic reaction in the form of a rash throughout the 
body, and indicated that his physicians had informed him that 
he had contracted blood poisoning.  Thereafter, the veteran 
indicated that he developed small boils on the groin as well 
as a small rash, and since his service discharge he has 
continued to have such manifestations.  The veteran offered 
similar accounts in his March 2003 claim, his April 2003, 
January 2004 and February 2004 statements, and in his April 
2005 substantive appeal.    

As reflected in his February 2008 Addendum, Dr. B. noted that 
he had performed a skin examination of the veteran in January 
2005.  In the Addendum, Dr. B recounted much of the same 
history that he had recorded in the January 2005 examination 
report.  He noted that hydradenitis suppurativa manifests by 
"recurrent infections in the skin glands known as the 
apocrine glands, which . . . produce[] a form of perspiration 
that is primarily oily in nature, and . . . are particularly 
located in the axillae, the inguinal regions, the upper 
thighs and to some extent the perirectal area."  He also 
indicated that as far as he knew, "there is no historic 
documentation of a primary infection in any of these glands 
in any persons that can be related to the ongoing development 
of this disease."  Dr. B. opined that because of the lack of 
documented continuity of care, it more likely than not 
indicated that the veteran had no ongoing continual infection 
of a high degree.  He also conveyed that there appeared to be 
no known cause of hydradenitis suppurativa, and no apparent 
relationship between this disorder and herbicides, to include 
Agent Orange.

Accordingly, Dr. B. offered his opinion that "it is less 
likely than not that hydradenitis suppurativa was either 
caused by or related to the primary infection in 1967, and it 
is less likely than not caused by or related to exposure to 
herbicides."  Dr. B. also noted that "in my personal 
experience I have had to treat a number of people with 
hydradenitis suppurativa and, to the best of my knowledge, no 
known causes exist or are even suggested for this problem at 
this time."      

In a statement dated May 2008 the veteran again reiterated 
that he had never had a boil or cyst prior to his in-service 
treatment for such, and that he felt that he contracted his 
skin disorder during service, which had persisted for some 40 
years.  

b. Discussion 
The Board finds that the evidence preponderates against the 
veteran's claim.  Although the Board notes that the veteran 
received treatment for acute skin lesions during service, 
these apparently resolved as his separation examination was 
negative for any pertinent abnormal objective findings.  
Additionally, medical evidence dated in recent years reflects 
that his only current skin disease is hydradentitis 
suppurativa, which was first shown many decades post-service.  
Such a significant lapse in time weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  Moreover, the only competent medical 
evidence that addresses the question of whether a nexus 
exists between hydradentitis suppurativa and the veteran's 
period of active service or any incident thereof weighs 
against the contended causal relationship.  

The Board also acknowledges the veteran's contention about 
the etiology of his current skin disorder.  As a layperson, 
however, he is not competent to provide a medical opinion 
about an in-service diagnosis or causation.  Epps v. Brown, 9 
Vet. App. 341, 344 (1996); Espititu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  That is, without an indication in the 
record that he has had the relevant medical training, he is 
not competent to provide an opinion on whether an etiological 
relationship exists between his active service and his 
current skin disorder.  As a result, his own assertions are 
not probative to the critical issue in this case of whether 
the veteran's current skin disorder was caused or aggravated 
by his active service.  While the Board recognizes that 
veteran is certainly competent to describe symptoms of his 
skin disorder for the purposes of establishing his claim 
based on a continuity of symptomatology, the fact that he did 
not seek medical care for a skin disorder for decades post-
service undermines his credibility on this issue.  Moreover, 
as noted above, the most recent skin examination showed that 
the only current skin disease is hydradentitis suppurativa, 
which was first shown many years after the veteran's 
separation from service and the only competent evidence that 
addresses the question of whether there is a nexus between 
hydradentitis suppurativa and service weighs against the 
contended causal relationship.  While the veteran is 
competent to state that he has observed skin lesions or 
rashes over the years (see, e.g., Barr v. Nicholson, 21 Vet. 
App. 303 (2007)), he does not have the medical expertise to 
diagnose hydradentitis suppurativa or provide an opinion 
regarding the etiology of this particular skin disease.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Espiritu, supra.  The only competent evidence of record that 
addresses these questions weighs against the claim.        
           

IV. Conclusion 
As a preponderance of the evidence is against the veteran's 
claim for service connection for a skin disease, the benefit-
of-the-doubt rule is inapplicable, and the benefit sought on 
appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant").  






ORDER

Service connection for a skin disease, to include 
hydradentitis suppurativa, is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


